Citation Nr: 0416861	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder 
including Baker's cyst and osteoarthritis, to include basic 
eligibility for service connection for the claimed 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

It appears that the appellant served in the New York National 
Guard from May 1976 to December 1983 and in the Puerto Rico 
Army National Guard from December 1983 to October 1989, with 
verified active duty for training (ACDUTRA) from June 11 to 
September 24, 1976, July 26 to August 9, 1980, and May 7 to 
28, 1988; inactive duty training (INACDUTRA) from June 8 to 
10, 1984.

This appeal is from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
remanded the case in October 2000 for the RO to verify all 
periods during which the veteran had ACDUTRA or INACDUTRA.

In a May 2004 statement, the veteran's representative 
indicated that the veteran was in a motor vehicle accident 
and received treatment for injuries to his head and chest.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO has failed to execute the instructions of the Board's 
October 2000 remand.  The remand instructed complete 
verification of the veteran's periods of ACDUTRA and 
INACDUTRA during his entire period of National Guard service.  
The Board's remand instructions state a right of the veteran 
to the execution of those instructions.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Although the claimant is a veteran of the period of ACDUTRA 
during which he sustained a service-connected back injury, 
the veteran's legal status as a veteran regarding his claimed 
knee injury is at issue in this case, as the October 2000 
remand explained.

When a claim is based on a period of 
active duty for training, (38 U.S.C. § 
101(22)), there must be evidence that the 
individual concerned died or became 
disabled during the period of active duty 
for training as a result of a disease or 
injury incurred or aggravated in the line 
of duty. See 38 U.S.C. §§ 101(2), 
101(24); 1110; Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998). In the 
absence of such evidence, the period of 
active duty for training would not 
qualify as "active military, naval, or 
air service" and the claimant would not 
achieve veteran status for purposes of 
that claim. 38 U.S.C. § 101(24); see 
38 U.S.C. § 101(2), 1110; Mercado-
Martinez, supra.

Harris v. West, 13 Vet. App. 509, 511 (2000).  The same is 
so if the claim is based on a period of INACDUTRA, except 
the claim must be based on an injury, not on a disease.  
38 U.S.C.A. § 101(24).

The personnel records in the claims file show he served in 
the New York and Puerto Rico National Guards during the dates 
noted in the introduction above.  The claims file shows 
requests to the Puerto Rico National Guard only.  The 
veteran's only statement, in September 1992, about the time 
of a right knee injury in service placed it in 1975 or 1976, 
i.e., possibly during his New York National Guard service.  
There is a document in the claim file dated June 13, 1979, 
seeking medical treatment for the veteran for "injury 
sustained on 10 Jun[] 79 during MUTA-4 assembly."  The 
document referenced intent to complete a line of duty 
determination.  It should be obtained, as should the record 
of any medical treatment provided in response to the request.

The January 2004 supplemental statement of the case (SSOC), 
page 8, states that the veteran's claim is considered 
reopened.  An August 2003 letter purporting to provide the 
veteran notice required by the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), misstated that the filed his claim in 
January 2001.  He filed it in September 1992 and perfected 
the appeal in November 1995.  There is no previously 
adjudicated claim to reopen in this case.

The August 2003 VCAA notice letter was substantially 
incomplete for its failure to inform the veteran that the 
question of his legal status as a veteran is at issue or of 
the information and evidence necessary to substantiate his 
veteran's status as to his right knee claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Notification must 
address the matter of the information and 
evidence necessary for the claimant to 
establish his status as a veteran of a 
period of ACDUTRA or INACDUTRA during 
which he injured his right knee or of a 
period of ACDUTRA during which he 
contracted a disease of the right knee.

2.  Verify all periods of ACDUTRA and 
INACDUTRA with the New York National 
Guard from May 1976 to December 1983 and 
with Puerto Rico National Guard from 
December 1983 to October 1989.  Obtain 
responses from the office of the Adjutant 
General of New York and from the Office 
of the Adjutant General of Puerto Rico, 
or any other archive that is now the 
custodian of such records.  Specifically 
request verification from New York of the 
veteran's duty status during a MUTA-4 
assembly of June 10, 1979.

3.  Request medical and line of duty 
determination records from the veteran's 
period of New York National Guard 
service, specifically requesting medical 
and line of duty determination records 
pertaining to an injury sustained June 
10, 1979.  See June 13, 1976, letter of 
R. Vargus, Second Lieutenant, FA, NYARNG.

4.  Readjudicate the claim at issue, 
including whether the claimant is a 
veteran of any period of ACDUTRA during 
which he became disabled from disease of 
the right knee or is a veteran of any 
period of ACDUTRA or INACDUTRA during 
which he became disabled form injury of 
the right knee.  If the claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




